DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendment filed 5/7/19 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 10/17/17 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “The entire contents of these applications are hereby incorporated herein by reference”).
Applicant is required to cancel the new matter in the reply to this Office Action.

Allowable Subject Matter
Claims 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Li et al. (US 2017/0079332). Li et al. discloses an atomizer 100 comprising a mouthpiece 11 (suction nozzle assembly), a housing 12 (atomizer body), a ventilation part 13, a heating assembly 14, a holder 15, and an atomizing cover 16 ([0017]; Figures 
Li et al. does not disclose or suggest an air duct arranged in the ventilation part 13 (accommodating chamber) with a first gap reserved between the outer wall of the air duct and the inner wall of ventilation part 13 (accommodating chamber), where the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 

In the remarks submitted 11/29/21, Applicant traverses the objection to the Specification, arguing that the preliminary amendment adding the relevant incorporation by reference was filed concurrently with the national phase application and does not constitute new matter. 
Examiner disagrees and the objection to the Specification has been maintained. An incorporation by reference must be present at the time of filing. The filing date for a national stage application is the international filing date of the PCT application, not the date of entry to the national stage. Thus, adding the incorporation by reference 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747